FILED
                            NOT FOR PUBLICATION                              FEB 06 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-50186

              Plaintiff - Appellee,               D.C. No. 2:11-cr-00463-PSG-1

  v.
                                                  MEMORANDUM*
ROBERT ALLEN KENT,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                       Argued and Submitted January 8, 2014
                               Pasadena, California

Before:       KOZINSKI, Chief Judge, REINHARDT and CLIFTON, Circuit
              Judges.

       1. When a district court rejects a defendant’s non-frivolous sentencing

argument, it must provide a reasoned explanation for its decision. See United

States v. Trujillo, 713 F.3d 1003, 1010–11 (9th Cir. 2013). The district court

abused its discretion by failing to do so in response to Kent’s assertion that the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2
distribution enhancement shouldn’t apply. See United States v. Kimbrew, 406

F.3d 1149, 1151 (9th Cir. 2005). Because we reverse for resentencing on this

ground, we need not address Kent’s claim that his sentence was substantively

unreasonable.


      2. The district court didn’t abuse its discretion by requiring Kent to

participate in the Computer Monitoring Program as a condition of release. It’s

entirely appropriate to leave “the details of what [monitoring] technologies should

be used” to the Probation Office. United States v. Quinzon, 643 F.3d 1266, 1274

(9th Cir. 2011). If technology has changed by the time Kent is released from

prison, and he believes that Probation has not met its “continuing obligation to

ensure not only the efficacy of the computer surveillance methods used, but also

that they remain reasonably tailored so as not to be unnecessarily intrusive,” id., he

may seek relief from the district court at that time.


      REVERSED AND REMANDED